Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Response to Arguments
Applicant’s arguments, filed 9/21/2021, with respect to amended claims 1-20, have been fully considered and are persuasive.  The prior art rejections have been withdraw.

Allowable Subject Matter
	In response to amendment dated 9/21/2021 and arguments against the previous 103 rejection the prior art fails to teach, disclose or fairly suggests the combination as claimed, detailed and agued on pages 9-11.
	Applicants arguments on page 10 are deemed persuasive against the applied prior art. 
“Additionally, Applicants respectfully submit that the references cited in the Office Action, taken individually or in combination, fail to teach or suggest wherein the one or more suggested applications comprise one or more models to be generated from the at least one data subset of the plurality of data subsets, as currently recited in amended claim 1. (Emphasis added). Specifically, Luo in view of Wolfram or, alternatively, Luo in view of Wolfram and further in view of Crupi, fail to teach or suggest wherein the one or more suggested applications comprise one or more models to be generated from the at least one data subset of the plurality of data subsets, as currently recited in amended claim 1. (Emphasis added). For at least this reason, Applicants submit that the cited art, taken individually or in combination, fail to teach or suggest every limitation currently recited in amended claims…” 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162